Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-11 and 13-16 are presented for examination.
Remarks 
Applicant argued: 
“the report describing the errors is sent from the data scrubbing process to the file recovery module, instead of being sent from the file system to the application entity.”
“claim 1 of the present application clearly defines that the first error response is sent when the file system fails to read the target file. However, according to the above cited contents of paragraph [0046], Haustein periodically reads data stored in every LBA through the data scrubbing process 118, and notifies the file recovery module 120 when an erroneous LBA is detected. There is no doubt that the report disclosed by paragraph [0016] of Haustein is sent when there is an error for reading a certain LBA, rather than there is an error for reading a certain file. Therefore, Haustein fails to disclose “wherein the first error response is returned to the application entity when the file system fails to read the target file”.

Examiner response:


Applicant argued: 
Secondly, paragraph [0020] of Haustein discloses “providing a backup copy of the file from a backup at a predetermined storage location”, and Haustein does not disclose that the predetermined storage location is the file source of the file. Combining with paragraph [0054] of Haustein which discloses “This may involve communication to the file system 102 via the logical link 122 mentioned above. Typically file systems offer an application program interface (API) for such communication. If there is a copy of the file, the process flows to step 222 where the copy of the file is received”, it is apparent that Haustein actually retrieves a copy of the file
from the file system instead of the file source by the file recovery module. Therefore, Haustein fails to disclose “determining, by the application entity, a file source of the target file, and obtaining the target file from the file source”.

Examiner response:
Fig. 2 shows file can be obtained from a source, either  through specified path or relocated.

Applicant argued: 
Thirdly, claim 1 of the present application defines that “the first error response indicates that a storage space for storing the target file has been damaged”, it is apparent to a person skilled in 
Examiner response:
“bad blocks” [0010] [0015] clearly shows “the first error response indicates that a storage space for storing the target file has been damaged” .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20090070539 to Haustein et al.  

As to claim 1, Haustein discloses a file reading method for application in a storage device comprising an application entity and a file system, the method comprising:
sending, by the application entity, a read request to the file system, wherein the read request includes a storage path of a target file, and the read request is used to instruct, the file system to open and read the target file according to the storage path of the target file ([0017]);
when the application entity receives a first error response returned by the file system ([0016]) , determining, by the application entity, a file source of the target file ([0020]), and obtaining the target file from the file source (backup. fig. 3, items 220-222), wherein the first error response is returned to the application entity when the file system fails to read the target file ([0016]) and indicates that a storage space for storing the target file has been damaged (i.e. bad blocks. [0010] [0015]); and
sending, by the application entity, a write request to the file system, wherein the write request includes the target file and a replacement storage path of the target file, and the write request is used to instruct the file system to re-store the target file according to the replacement storage path ([0028-0029]).


before sending, by the application entity; the read request to the file system, the method further includes ([0028-0029]);
determining, by the application entity, a corresponding storage path in the path set according to a file identifier of the target file ([0028-0029]); and

after sending, by the application entity, the write request to the file system, the method further includes:
saving, by the application entity, a correspondence between the file identifier of the target file and the replacement storage path In the path set  ([0028-0029]).

As to claim 3, Haustein discloses a method according to claim 2, wherein the file system includes a top-level directory and a bad track file directory corresponding to the target file, and before sending, by the application entity, the write request to the file system, the method further includes:
sending, by the application entity, a migration instruction to the file system, wherein the migration instruction includes the file identifier of the target file, and an identifier of the top-level directory and an identifier of the bad track file directory that correspond to the target file, and the migration instruction is used to instruct the file system to delete a correspondence 

As to claim 4, Haustein discloses a method according to claim 2, before saving, by the application entity, the correspondence between the target file and the replacement storage path in the path set, the method further includes;
renaming, by the application entity, the file identifier of the target file in the path set ([0028-0029]).

As to claim 5, Haustein discloses a method according to claim 1, further
comprising:
when the application entity receives a second error response returned by the file system, saving, by the application entity, the storage path of the target file into a log file, wherein the second error response is returned to the application entity when the file system fails to open the target file (error notification. fig. 3).
As to claims 6-11 and 13-16, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153